DETAILED ACTION
This action is in response to the RCE filed 23 December 2020.
Claims 1, 3–7, 10, 12–16, and 19–25 are pending. Claims 1, 10, and 19 are independent.
Claims 1, 3–7, 10, 12–16, and 19–25 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 23 December 2020 has been entered.
Response to Arguments
Applicant's arguments, see remarks, filed 23 December 2020, with respect to the rejection(s) of claim(s) 1, 3–7, 10, 12–16, and 19–25 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zwicky et al.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Specifically, the title does not indicate e.g., that the invention is directed to electronic billboards, or the generation/splitting of RSS feeds.
Claim Objections
Claims 1, 3–7, 10, 12–16, and 19–25 are objected to because of the following informalities:
Claim 1 recites “wherein in the display server having at least one processor”; it should instead recite, e.g. “wherein the display server has at least one processor”.
Claim 1 recites “the RSS feed” prior to reciting what each letter represents.
Claims 1, 10, and 19 recite “customers feedback to be transmitted to the electronic billboard as live update”; it should instead recite, e.g. “customer feedback to be transmitted to the electronic billboard as a
Claims 1, 10, and 19 recite “place holder[s]”, which should be “placeholder[s]”.
Claim 10 recites “wherein the publishing comprising sharing”, which should be “wherein the publishing comprises sharing”.
Claims 3–7, 12–16, and 20–25 depend from claims 1, 10, or 19, and therefore are objected to for the same reasons.
Appropriate correction is required.
Claim Interpretation
Claims 1, 3–7, 10, 12–16, and 19–25 recite “shar[ing] the single RSS feed via a social website of an advertiser to targeted audiences in order to receive messages or customers feedback to be transmitted to the electronic billboard as live update”. The use of “in order to…” expresses that the clause recites an intended result of the “sharing” and not a particular function. Therefore, this phrase is not given patentable weight. See MPEP § 2111.04.
Claims 5, 14, 21, and 22 recite limitations in the alternative, i.e. comparison of the character count, comparison of the resolution, or both. Therefore, the prior art would only need to teach one of these three limitations (see MPEP § 2131). However, as these claims were previously rejected using two references to cover both the “character count” and “resolution” comparisons, and the limitations have not been amended, the rejections are maintained.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3–7, 10, 12–16, and 19–25 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 1, 10, and 19 recite “a single Rich Site Summary (RSS) feed”. However, the specification as originally filed states “Really Simple Syndication” (specification, ¶ 24). The words behind the abbreviation “RSS” refer to different versions of RSS1, and therefore it is unclear which version of RSS Applicant intends to claim.
Claims 3–7, 12–16, and 20–25 depend from claim 1, 10, or 19, and therefore are rejected for the same reasons.
Claim 4 recites “a predefined HyperText Markup Language (HTML) tag indicative of the at least one image”. The specification states that said tag is “the <media> tag” (specification, ¶¶ 34 and 37) but no such tag exists in the HTML standard. However, the Media RSS specification contains several tags comprising the term “media”, e.g. <media:content>, which can be 2. Therefore, it is unclear whether the claim recites, e.g. a non-standard HTML tag, an RSS tag, or something else.
Claims 10, 12–16, 19, 20, 22, and 25 also recite use of an HTML tag, and therefore are rejected for the same reason.
The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 3, 7, 12, 16, and 23 are rejected under pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites “wherein the instructions cause the at least one processor to combine the at least one text and the at least one image to form the RSS feed”. However, parent claim 1 recites “…instructions causing the at least one processor in the display server to: receive from a user device, a publication message comprising data, wherein the data comprises at least one text and at least one image […] publish and combine the data into a single Rich Site Summary (RSS) feed”. Therefore, claim 3 does not specify any further limitation and is improper.
Claim 7 recites “wherein the instructions cause the at least one processor to publish the data to a website”. However, parent claim 1 recites “…instructions causing the at least one processor in the display server to: receive from a user device, a publication message comprising data, wherein the data comprises at least one text and at least one image […] publish and combine the data into a single Rich Site Summary (RSS) feed and share the single RSS feed via a social website of an advertiser…” Therefore, claim 7 does not specify any further limitation and is improper.
Claim 12 recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Claim 16 recites limitations similar to those of claim 7, and therefore is rejected for the same reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 recites “wherein the instructions cause the at least one processor to publish the single RSS feed via a social website prior to delivery of the single RSS feed to the electronic billboard”. However, parent claim 1 recites “publish and combine the data into a single Rich Site Summary (RSS) feed and share the single RSS feed via a social website of an advertiser”. Therefore, claim 23 does not specify any further limitation and is improper.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 1, 3, 6, 7, 10, 12, 15, 16, 19, and 23–25 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Saracino et al. (US 2009/0144157 A1) [hereinafter Saracino] in view of Wilkins (US 2008/0263467 A1), Nussey (US 2007/0094390 A1), and Zwicky et al. (US 7,685,191 B1) [hereinafter Zwicky].
Regarding independent claim 1, Saracino teaches [a] system comprising:	a display server connected to an electronic billboard, wherein in the display server having at least one processor; and (Saracino, ¶ 35)	a non-transitory computer-readable medium having instructions executable by the at least one processor, the instructions causing the at least one processor in the display server to: (Saracino, ¶ 12)	receive from a user device, a publication message comprising data, wherein the data comprises at least one text and at least one image; The creation of messages sent to authorized administrators for the approval of a new digital displays for digital signage; the message including images and text (Saracino, ¶¶ 12, 26, 92).	evaluate the data relative to one or more parameters associated with an electronic billboard; A process of approval for the advertising media, that approval is generated based in part on network condition to the display and the proper payments having been received (Saracino, ¶¶ 39–40). 	approve the publication message for publication to the RSS feed based on the evaluation; Determining if the media has been approved based on the approval process (Saracino, ¶ 40).	[…]	deliver the single RSS feed to the electronic billboard; The use of communication over a network to deliver digital signage messages from a channel (Saracino, ¶ 35); the “feed” can be an RSS feed (Saracino, ¶¶ 92, 95).	cause the electronic billboard to divide the single RSS feed into the at least one text and the at least one image; An RSS feed wherein the structure of the RSS file format requires images and references to images 	[…]	cause the electronic billboard to display the display template on a display of the electronic billboard. The display of those messages on dedicated display hardware (Saracino, ¶ 35).
Saracino teaches a digital signage server with an approval system, but does not expressly teach combining data into a single RSS feed. However, Wilkins teaches:	in response to the display server’s approval of the publication message, publish and combine the data into a single Rich Site Summary (RSS) feed and […]; The use of customizable templates for use as a displayed advertisement, this template allows the creation of a document consisting of text and images (Wilkins, ¶ 26); the building of playlists (i.e., feed) composing of the templates created by the automated templates generator (i.e., the text and at least one image) (Wilkins, ¶ 27).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino with those of Wilkins. One would have been motivated to do so in order to use smart templates to extend the capabilities of the graphics program 13 by adding signage features, allowing users to author content that includes video, animations, graphics, audio, live data and more (Wilkins, ¶ 23).
	transmit a display template comprising one or more place holders for displaying data of the single RSS feed to the electronic billboard; The system receives a transmitted content item; the content item being a template having forms that are yet to be filled (Nussey, ¶ 64).	cause the electronic billboard to populate the one or more place holders of the display template with the at least one text and the at least one image; and The incomplete content item is filled with information from an RSS feed created by the RSS catcher (Nussey, ¶¶ 45, 47); the distribution of approved content by means of an RSS feed (Nussey, ¶ 45).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino/Wilkins with those of Nussey. One would have been motivated to do so to control the influx of spam email (Nussey, ¶ 6).
Saracino/Wilkins/Nussey teaches digital signage using RSS feeds, but does not expressly teach sharing the feed on a “social website”. However, Zwicky teaches:	share the single RSS feed via a social website of an advertiser to targeted audiences in order to receive messages or customers feedback to be transmitted to the electronic billboard as live update RSS feeds are placed on a web page based on keywords associated with, e.g. the preceding page and/or a search query (Zwicky, col. 19 l. 10–25). [The specification does not define “social website” but gives an example of “a custom branded web site designed specifically for the advertiser to deliver 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino/Wilkins/Nussey with those of Zwicky. One would have been motivated to do so in order to display the feed to more users who would find it relevant [thereby exposing the advertising content in the feed to more potential customers] (Zwicky, col. 19 l. 30–55).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Saracino/Wilkins/Nussey/Zwicky further teaches:	wherein the instructions cause the at least one processor to combine the at least one text and the at least one image to form the RSS feed. The use of customizable templates for use as a displayed advertisement, this template allows the creation of a document consisting of text and images (Wilkins, ¶ 26); the building of playlists (i.e., feed) composing of the templates created by the automated templates generator (i.e., the text and at least one image) (Wilkins, ¶ 27).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Saracino/Wilkins/Nussey/Zwicky further teaches:	wherein the publication message is received by an email. The use of automated emails to send a notification to the user (Saracino, ¶ 78).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Saracino/Wilkins/Nussey/Zwicky further teaches:wherein the instructions cause the at least one processor to publish the data to a website. RSS feeds are placed on a web page based on keywords associated with, e.g. the preceding page and/or a search query (Zwicky, col. 19 l. 10–25).
Regarding independent claim 10, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 12, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 7, and therefore is rejected for the same reasons.
Regarding independent claim 19, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 23, the rejection of parent claim 1 is incorporated and Saracino/Wilkins/Nussey/Zwicky further teaches:	wherein the instructions cause the at least one processor to publish the single RSS feed via a social website prior to delivery of the single RSS feed to the electronic billboard. RSS feeds are placed on a web page based on keywords associated with, e.g. the preceding page and/or a search query (Zwicky, col. 19 l. 10–25). [The specification does not define “social website” but gives an example of “a custom branded web site designed specifically for the advertiser to deliver messages to targeted audiences” (specification, ¶ 36). Zwicky teaches placing advertisements, RSS feeds, etc. 
Regarding dependent claim 24, the rejection of parent claim 1 is incorporated and Saracino/Wilkins/Nussey/Zwicky further teaches:	wherein the instructions cause the at least one processor to:	select a channel from a plurality of different channels based on content of the data for delivery of the single RSS feed, wherein each channel is associated with the display template; and An RSS channel devoted to filling a display template; that channel being used to transmit content to be inserted into the template (Nussey, ¶ 49).	deliver the RSS feed over the selected channel, wherein the selected channel is associated with the electronic billboard. The use of a communication over a network to deliver digital signage messages from a channel (Saracino, ¶ 35).
Regarding dependent claim 25, this claim recites limitations similar to those of claim 24, and therefore is rejected for the same reasons.
Claims 4, 13, and 20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Saracino in view of Wilkins, Nussey, and Zwicky, further in view of Tseng (US 2012/0144343 A1).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated. Saracino/Wilkins/Nussey/Zwicky teaches digital signage using RSS, but does not expressly teach HTML. However, Tseng teaches:	wherein combining the at least one text and the at least one image comprises including in the at least one text a predefined HyperText Markup Language (HTML) tag indicative of the at least one image; and The 	wherein the electronic billboard is caused by the at least one processor to divide the RSS feed into the at least one text and the at least one image by identifying the predefined HTML tag. The extraction from a feed, media content based on their tags including images and text, displayed on an electronic display (Tseng, ¶¶ 27, 31).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino/Wilkins/Nussey/Zwicky with those of Tseng. One would have been motivated to do so in order to display media content of a feed in a compact, organized, and easily accessible format (Tseng, ¶ 26).
Regarding dependent claim 13, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Claims 5, 14, 21, and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Saracino in view of Wilkins, Nussey, and Zwicky, further in view of Vymenets et al. (US 2012/0309461 A1) [hereinafter Vymenets] and Thormodsen et al. (US 2004/0075866 A1) [hereinafter Thormodsen].
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. Saracino/Wilkins/Nussey/Zwicky teaches digital signage with an approval system, but does not expressly disclose using a character wherein the evaluation comprises one of comparing a character count of the at least one text relative to a character count threshold value associated with the electronic billboard, comparing a resolution of the at least one image relative to a resolution threshold value associated with the electronic billboard, and a combination thereof. Detection that a character count for a group of text has exceeded a threshold and does not allow the text to be published until the character count is reduced below the threshold (Vymenets, ¶ 65). An approval process wherein the system analyzes an image to determine that it means a minimum resolution quality threshold before publishing the image (Thormodsen, ¶ 31).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the teachings of Saracino/Wilkins/Nussey/Zwicky with those of Vymenets and Thormodsen. One would have been motivated to do so in order to prevent user-input text from exceeding a restriction, and to ensure a level of quality appropriate for publishing thereby increasing the quality of the published product
Regarding dependent claim 14, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding dependent claim 21, the rejection of parent claim 5 is incorporated and Saracino/Wilkins/Nussey/Zwicky/Vymenets/Thormodsen further teaches:	wherein approving the notification message comprises one of:	approving the at least one text for publication to the single RSS feed based on a result of the comparison indicating that the character count of the at least one text is less than the character count threshold value; and Detection that a character count for a group of text has exceeded a threshold and does not allow the text to be published until the character count is reduced below the threshold (Vymenets, ¶ 65).	approving the at least one image for publication to the single RSS feed based on a result of the comparison indicating that the resolution of the image is greater than the resolution threshold value; and An approval process wherein the system analyzes an image to determine that it means a minimum resolution quality threshold before publishing the image (Thormodsen, ¶ 31).	approving both the at least one text and the at least one image for publication to the single RSS feed based on respective comparison results. Determining if the media has been approved based on the approval process (Saracino, ¶ 40).
Regarding dependent claim 22, this claim recites limitations similar to those of claim 21, and therefore is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See “Practical RDF”, p. 14, included with this action.
        2 See “Index of Elements” from “HTML 4.01 Specification” and “Media RSS Specification”, included with this action.